DETAILED ACTION
This Office Action is in response to Applicant’s submission filed on 11/1/2021. Claims 1, 3, 5, 7, 9 – 14 are pending in this application. Claims 1, 9, 10, and 14 are amended. Claims 2, 4, 6, and 8 were cancelled in the previous office action. As such claims 1, 3, 5, 7, 9 – 14 have been examined. Examiner called the applicant’s attorney of the record Ms. Robecca L. Rudolph (Reg. No. 41,539) on 12/2/2021, and arrived at an agreement for an examiner amendment proposal. As a result, the application advanced to allowability condition and as such claims 1, 9, 10, 12, 14 are further amended, and claim 13 is cancelled. A record of the phone interview was processed on 12/2/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.  CN201810949733.8, filed on  08/02/2019.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible 11/1/2021 has been entered.

 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Rebecca L. Rudolph (Reg. No. 41,539) on 12/2/2021.

Please amend claims 1, 9, 10, 12, 13, and 14 as follows:

With respect to claim 1, replace:

“(Currently Amended) A method for training a key phrase identification model, comprising: obtaining first training data for identifying feature information of words in a first training text; obtaining second training data for identifying a key phrase in a second training text, wherein identifying the key phrase in the audio data by using the trained key phrase identification model comprises: determining a corresponding label for a character in each sentence in a text converted from the audio data by using the key phrase identification model, and identifying the key phrases in the sentence based on the corresponding label.”

With

“(Currently Amended) A method for training a key phrase identification model, comprising: obtaining first training data for identifying feature information of words in a first training text; obtaining second training data for identifying a key phrase in a second training text, wherein identifying the key phrase in the audio data by using the trained key phrase identification model comprises: determining a corresponding label for a character in each sentence in a text converted from the audio data by using the key phrase identification model, and identifying the key phrases in the sentence based on the corresponding label, wherein identifying the key phrases in the sentence based on the corresponding label comprises: in response to identifying a starting character identified by a first label, a subsequent character identified by a second label, and a character identified by a third label in the at least one sentence that does not belong to the key phrase, identifying a set consisting of the starting character identified by the first label and the subsequent character identified by the second label as the key phrase.”

With respect to claim 9, replace:
9. “(Currently Amended) The method of claim 1, wherein identifying the plurality of key phrases in the at least one sentence using the plurality of labels includes: identifying a starting character of the key phrase using a first label; identifying a subsequent character of the key phrase using a second label, the subsequent character following the starting character; and identifying a character in the at least one sentence that does not belong to the key phrase using a third label, wherein identifying the key phrases in the sentence based on the corresponding label comprises: identifying a set consisting of the starting character identified by the first label and the subsequent character identified by the second label as the key phrase.”

With
9. “(Currently Amended) The method of claim 1, wherein identifying the plurality of key phrases in the at least one sentence using the plurality of labels includes: identifying [[a]]the starting character of the key phrase using [[a]]the first label; identifying [[a]]the subsequent character of the key phrase using [[a]]the second label, the subsequent character following the starting character

With respect to claim 10, replace:
10. “(Currently Amended) A method for identifying a key phrase in audio, comprising: 3U.S. Patent Application Serial No. 16/530,853 In response to Office Action mailed July 26, 2021obtaining audio data to be identified; and identifying the key phrase in the audio data by using a trained key phrase identification model as a neural network, wherein the key phrase identification model is trained based on first training data for identifying feature information of words in a first training text and second training data for identifying the key phrase in a second training text, wherein identifying the key phrase in the audio data by using the trained key phrase identification model comprises: determining a corresponding label for a character in each sentence in a text converted from the audio data by using the key phrase identification model, and identifying the key phrases in the sentence based on the corresponding label.”

With
10. “(Currently Amended) A method for identifying a key phrase in audio, comprising: obtaining audio data to be identified; and identifying the key phrase in the audio data by using a trained key phrase identification model as a neural network, wherein the key phrase identification model is trained based on first training data for identifying feature information of words in a first training text and second training data for identifying the key phrase in a second training text, wherein identifying the key phrase in the audio data by using the trained key phrase identification model comprises: determining a corresponding label for a character in each sentence in a text converted from the audio data by using the key phrase identification model, and identifying the key phrases in the sentence based on the corresponding label, wherein identifying the key phrases in the sentence based on the corresponding label comprises: in response to identifying a starting character identified by a first label, a subsequent character identified by a second label, and a character identified by a third label in the at least one sentence that does not belong to the key phrase, identifying a set consisting of the starting character identified by the first label and the subsequent character identified by the second label as the key phrase.”

With respect to claim 12, replace:
12. “(Original) The method of claim 11, wherein the corresponding label includes one of: 4U.S. Patent Application Serial No. 16/530,853 In response to Office Action mailed July 26, 2021a first label for indicating the character as being a starting character of the key phrase; a second label for indicating the character as being a subsequent character of the key phrase, the subsequent character following the starting character; and a third label for indicating the character as not belonging to the key phrase.”

With
12. “(Currently Amended) The method of claim 11, wherein the corresponding label includes one of: [[a]]the first label for indicating the character as being [[a]]the starting character of the key phrase; [[a]]the second label for indicating the character as being [[a]]the subsequent character of the key phrase, the subsequent character following the starting character; and [[a]] the third label for indicating the character as not belonging to the key phrase.”

With respect to claim 13, replace:
13. “(Original) The method of claim 12, wherein identifying the key phrases in the audio data based on the corresponding labels includes: identifying a set consisting of the starting character identified by the first label and the subsequent character identified by the second label, as the key phrase.”
With
13. Cancelled.

With respect to claim 14, replace:
14. “(Currently Amended) An apparatus for training a key phrase identification model, comprising: one or more processors, and a storage device, configured to store one or more programs, wherein, when the one or more programs are executed by the one or more processors, the one or more processors are configured to implement a method for training a key phrase identification model, comprising: obtaining first training data wherein identifying the key phrase in the audio data by using the trained key phrase identification model comprises: determining a corresponding label for a character in each sentence in a text converted from the audio data by using the key phrase identification model, and identifying the key phrases in the sentence based on the corresponding label.”

With
14. “(Currently Amended) An apparatus for training a key phrase identification model, comprising: one or more processors, and a storage device, configured to store one or more programs, wherein, when the one or more programs are executed by the one or more processors, the one or more processors are configured to implement a method , wherein identifying the key phrase in the audio data by using the trained key phrase identification model comprises: determining a corresponding label for a character in each sentence in a text converted from the audio data by using the key phrase identification model, and identifying the key phrases in the sentence based on the corresponding label, wherein identifying the key phrases in the sentence based on the corresponding label comprises: in response to identifying a starting character identified by a first label, a subsequent character identified by a second label, and a character identified by a third label in the at least one sentence that does not belong to the key phrase, identifying a set consisting of the starting character identified by the first label and the subsequent character identified by the second label as the key phrase.”


Allowance Subject Matter
The following is an examiner’s statement for reasons for allowance:
Amended claim 1, is recited here for reference and discussion only: 
“A method for training a key phrase identification model, comprising: obtaining first training data for identifying feature information of words in a first training text; obtaining second training data for identifying a key phrase in a second training text; and training the key phrase identification model to be used as a neural network, based on the first training data and the second training data, so as to identify the key phrase in audio data by using the trained key phrase identification model, wherein obtaining the first training data comprises: obtaining the first training text; splitting the first training text into at least one sentence; and determining the feature information of the words in the at least one sentence using a natural language processing technology, and wherein obtaining the second training data comprises: obtaining the second training text; splitting the second training text into at least one sentence; and identifying the key phrase in the at least one sentence using a plurality of labels, wherein identifying the key phrase in the audio data by using the trained key phrase identification model comprises: determining a corresponding label for a character in each sentence in a text converted from the audio data by using the key phrase identification model, and identifying the key phrases in the sentence based on the corresponding label, wherein identifying the key phrases in the sentence based on the corresponding label comprises: in response to identifying a starting character identified by a first label, a subsequent character identified by a second label, and a character identified by a third label in the at least one sentence that does not belong to the key phrase, identifying a set consisting of the starting character identified by the first label and the subsequent character identified by the second label as the key phrase.”

Daya et al. (U.S. Patent Application: 2009292541A1) teaches Par. 0038:” On step 412 the text undergoes NLP analysis, including for example POS tagging and stemming. On step 413 training key phrases are extracted from the text. The training key phrases are extracted according to linguistic rules 414, which indicate combination having high likelihood of being key phrases.", and Par. 0059:” On step 424 training is performed for generating key phrase confidence or correctness model 425 and key phrase importance model 426, which preferably include pairs, each pair consisting of a feature vector representation and an indication… Key phrase importance model 426 relates to the importance or significance of the detected key phrases. On step 416 each key phrase is represented as a feature vector for further processing in training step 424. On step 424 manual indication 415 is received, in which each key phrase is tagged as important or unimportant.”), and Par. 0027:” Training is performed on a training audio source. On step 204 a corpus comprising one or more training audio files or streams is received by a training system. … During step 209 training words are extracted.”
Dolph et al. (U.S. Patent Application: 20190138270 A1) teaches Par. 0047:” Speech training data corpus 432 is an area or portion of the memory [i.e., memory 220 or 320] that contains training data of the VUI of the application under development within computing system 200. Training data is words, phrases, sentences, or the like [collectively referred herein as training phrases], that are associated with user intents, that when conveyed to and understood by the VUI begins or continues an associated workflow of the application.” 

Su et al. (CN107797992A) teaches Par. 0012:” processing the text character sequence using the condition random field to obtain named entity recognition results corresponding to the input sequence.”, and Par. 0110:” In step 303, processing the character vector sequence using a neural network algorithm to obtain the input sequence of the text character sequence.”, and Par. 0111:” It can be understood that, for each character in the input sequence of marking the marking action, can be abstracted as a sequence labeling problem, which essentially is a classification task, namely to determine classification category of each character.”, and Par. 0068:” Process of NER is sequence annotation problem, namely for the given input text sequence, to each character (or word) label.”, and Par. 0072:” B-PER labelling meanings name start character I-PER name of intermediate and end character B-LOC name start character I-LOC name in the middle and ending character B-ORG organization name of the initial character I-ORG organization name ...”.
However, Daya, Dolph, Liu and Su individually or in combination do not teach the specific limitation of: “in response to identifying a starting character identified by a first label, a 
	The essence of the application at hand is the specific selection of key phrase via starting character of the three consecutive labels in the formation of the key phrase. The closest teaching(s) to the currently claimed invention were references cited supra and none teach the claimed limitation as recited above.
Independent claims 10, and 14 are mirrored claims and recite the same limitation as claim1. Claim 10’s limitation that causes the same reason for allowance is:” in response to identifying a starting character identified by a first label, a subsequent character identified by a second label, and a character identified by a third label in the at least one sentence that does not belong to the key phrase, identifying a set consisting of the starting character identified by the first label and the subsequent character identified by the second label as the key phrase.”, which is the exact language as claim 1 and as such claim 10 is also allowable.
Claim 14’s limitation that causes the same reason for allowance is in response to identifying a starting character identified by a first label, a subsequent character identified by a second label, and a character identified by a third label in the at least one sentence that does not belong to the key phrase, identifying a set consisting of the starting character identified by the first label and the subsequent character identified by the second label as the key phrase.”, which is the exact language as claim 1 and as such claim 14 is also allowable.
supra.
Similarly, dependent claims 3, 5, 7, and 9 further limit allowable independent claim 1. Furthermore, dependent claims 11, and 12 limit allowable independent claim 10. Therefore said claims are found allowable over prior art of record by virtue of their dependency. As such claims 1, 2, 5, 7, 9 - 12, and 14 are allowable.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Kobayashi (U.S. Patent Application: 20170103061A1) teaches Par. 0062:”When the user 510 utters an utterance 501 “Odawara ni tomaritai (I'd like to stay in Odawara)”, the text acquisition unit 101 acquires the utterance 501 “Odawara ni tomaritai” as text, and the utterance 501 is displayed on a screen 520. The morphological analysis unit 103 subjects the utterance 501 to morphological analysis, and obtains “Odawara (noun)/ni (particle)/tommari (verb)/tai (auxiliary verb)”. Although the keyword extraction unit 105 tries to extract a keyword, “Odawara” does not exist in the keyword dictionary storage 104, and hence no keyword can be extracted. It is assumed that subsequently, the intention estimation unit 107 estimates an 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIOUSH AGAHI whose telephone number is (408)918-7689. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HUYEN X VO/Primary Examiner, Art Unit 2656